Citation Nr: 1307750	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-42 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a disorder manifested by vertigo.

4.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis.

5.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include anxiety.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal disorder.

8.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to February 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

After reopening the claims for bilateral hearing loss, tinnitus, headaches, gastrointestinal disorder, and hepatitis C, the issue of entitlement to service connection for those disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, vertigo, sinusitis, headaches, a psychiatric disorder (specifically, anxiety and depression), a stomach disorder, and hepatitis C in a July 2005 rating decision; the Veteran was properly informed of the adverse decision and his appellate rights in a July 2005 letter, and he did not timely appeal this action.

2.  With respect to the bilateral hearing loss, tinnitus, headaches, gastrointestinal disorder, and hepatitis C claims, the evidence received since the July 2005 RO decision is not duplicative of evidence previously submitted and the evidence relates to an unestablished fact necessary to substantiate the underlying claim.

3.  With respect to the vertigo, sinusitis, and psychiatric disorder claims, the evidence received since the July 2005 RO decision does not relate to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision denying service connection for bilateral hearing loss, tinnitus, vertigo, sinusitis, headaches, a psychiatric disorder (specifically, anxiety and depression), a stomach disorder, and hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2012).

2.  With respect to the bilateral hearing loss, tinnitus, headaches, gastrointestinal disorder, and hepatitis C claims, new and material evidence has been received since the July 2005 denial of entitlement to service connection.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).

3.  With respect to the vertigo, sinusitis, and psychiatric disorder claims, new and material evidence has not been received since the July 2005 denial of entitlement to service connection.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Since the Board is reopening the claims for bilateral hearing loss, tinnitus, vertigo, sinusitis, headaches, a psychiatric disorder (specifically, anxiety and depression), a stomach disorder, and hepatitis C on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denials.  Even if he has not, this is inconsequential and, at most, harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As to the petition to reopen the claims for vertigo, sinusitis, and a psychiatric disorder claim, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent, supra.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the notice letter provided to the Veteran in June 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, information concerning why the claims were previously denied, and the Dingess requirements.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  The duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development of the claim.  In this case, VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The Board acknowledges that the Veteran was not provided with a VA examination to address the nature and etiology of his claimed vertigo, sinusitis, and psychiatric disorders.  However, as these claims are not reopened, VA examinations are not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2012), see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened), see also Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012); 

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a). Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection for certain specified chronic diseases, such as psychoses and sensorineural hearing loss, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

III. New and Material Evidence

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2012).  In order to reopen a claim "new and material evidence" must be added to the record.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2012).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" in 38 C.F.R. § 3.156 is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

The history of the present claim shows that in November 2004 the Veteran filed his original claim for VA compensation for bilateral hearing loss, tinnitus, vertigo, sinusitis, headaches, a psychiatric disorder (specifically, anxiety and depression), a stomach disorder, and hepatitis C.  At the time, he contended that he had been on a corrosion control team while in the military and was exposed to numerous paints, solvents, and other chemicals.  A May 1973 service treatment record noted that he was screened for polyurethane paint use.

Evidence considered by the RO included the Veteran's service treatment records, which showed (1) negative treatment or diagnosis for hearing loss and normal hearing on separation examination; (2) negative treatment or diagnosis for tinnitus; (3) negative treatment or diagnosis for vertigo; (4) negative treatment or diagnosis for sinusitis; (5) negative treatment or diagnosis for headaches; and (6) negative treatment or diagnosis for hepatitis C.  

With respect to the stomach and psychiatric disorder claims, the service treatment records included a June 1972 treatment record which gave an impression of anxiety reaction and inadequate personality and noted that the Veteran reported that he could not take any more training.  The next record of similar complaints was over a year later, in November 1973, when the Veteran reported loss of appetite and "stomach knots" for the last two weeks.  Later that month he complained of abdominal cramping and periods of nausea.  The impression was gastritis and functional bowel syndrome.  A few weeks later, in December 1973, he was evaluated by psychiatry after one and one-half months of "nervousness" and abdominal cramps and upset stomach.  It was noted that he had "trouble adjusting w[ith] wife" and that he denied depression or specific concerns.

The psychiatric consultation noted that the Veteran was having difficulty adjusting and getting along with his superior officers and that he had feelings of tension, nervousness, and irritability.  The report noted a characterologic behavior disorder; evidence of a broken home when he was three months old; and that his mother had a drinking problem.  It was specifically noted that there was no evidence of a neurosis or psychosis, and the impression was immature personality.  It was recommended that the Veteran be separated for unsuitability.  

The claims were denied in a July 2005 rating decision which found, with respect to all the claims discussed above, that the evidence failed to show a disability existed in service.  The Veteran was provided notice of that decision later that month.  He did not appeal that decision, nor did he submit any evidence at all within a year of the July 2005 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  The July 2005 decision thereby became final.

In March 2007, the Veteran filed the current claim to reopen.  Private treatment records were obtained.  These records include a November 2009 written statement from an audiologist who noted the Veteran served as an aviation structural mechanic and was exposed to aircraft engine noise in service without hearing protection.  She assessed the Veteran with bilateral sensorineural hearing loss and tinnitus and concluded that "the etiology of [his] bilateral hearing loss and tinnitus is at least as likely as not related to excessive noise exposure while serving in the military."

The records also show a diagnosis of hepatitis C in approximately 2001.  A November 2010 statement from one of the Veteran's private physicians opined that "it is highly suggested that the [Veteran's] hepatitis C may have been caused by shots administered while he was in the military services in 1972."  The physician noted that the Veteran had shown him pictures of an air gun being used and that the Veteran reported that sterile techniques were not used:  "the air gun was used from one patient to another without changing any of the needles."  

A November 2012 VHA physician opined that air gun injectors were not currently used in outpatient settings and that a review of VA and CDC (Centers for Disease Control) websites did not reveal any protocols.  The opinion provider noted that Wikipedia indicated that needles were not used in air gun injection and that in 1997 the DOD (Department of Defense) announced that it would stop using air gun injectors due to concerns about infection.  The examiner concluded that it was less likely as not that the Veteran's hepatitis C was due to exposure to air gun injections.

Numerous records reflect reports of nausea and headaches attributed to medication taken for the treatment of hepatitis C.  A June 2008 hospitalization record noted that the Veteran had gastrointestinal complaints.  Laboratory testing revealed salmonella gastroenteritis.  Discharge diagnoses included migraine, common, intractable.

The private treatment records show that the Veteran denied vertigo in records dated in November 2001, April 2003, February 2004, and January 2008.  These records also include a November 2003 record wherein the Veteran reported sinus pain, but the sinuses were noted by his physician to appear normal.  URI (upper respiratory infection) and pharyngitis were diagnosed.  January and June 2008 record noted that the Veteran denied sinus pain, and his sinuses appeared normal.  

In addition, the private medical records showed that the Veteran denied anxiety in February 2004, and numerous private records (including November 2007, February 2008, June 2008, and June 2009) noted that his cognitive abilities and emotional stability were assessed as normal.  

A. 
Bilateral Hearing Loss and Tinnitus Claims

The November 2009 private audiologist's report is new and material in that it finds that it is at least as likely as not that there is a relationship between the Veteran's current bilateral hearing loss and tinnitus and his reported in-service noise exposure.  Such an opinion was not previously of record.  Further, an April 2008 VA treatment record noted mild sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  The results from the November 2009 audiogram were provided in graph form, and there are no specific audiogram findings of record related to the April 2008 VA assessment.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the United States Court of Appeals for Veterans Claims (Court) is precluded from engaging in such fact finding in the first instance).  However, it appears from the November 2009 audiogram that the Veteran has right ear, if not bilateral, hearing impairment that meets VA standards.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence indicates that the Veteran has a current bilateral hearing loss disability and tinnitus related to service.  

The evidence is both new and material to the bilateral hearing loss and tinnitus claims.  The Board will reopen the claims for a de novo review on the merits.

B. Headaches, Gastrointestinal Disorder, and Hepatitis C Claims

The new evidence shows that the Veteran has Hepatitis C and stomach complaints (nausea, etc.) and headaches related to treatment for that condition.  See April 2003 private treatment record.  Further, one record, the June 2008 hospitalization report, diagnosed the Veteran with migraines.


The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has a current diagnosis of hepatitis C and migraine and that his gastrointestinal complaints have been attributed to hepatitis C treatment.  Moreover, the record includes the November 2010 private medical opinion that indicates that there is a relationship between the Veteran's hepatitis C and service.  

The evidence is both new and material to the hepatitis C, headaches, and gastrointestinal disorder claims.  The Board will reopen the claims for a de novo review on the merits.

C. Vertigo, Sinusitis, and Psychiatric Disorder Claims

With respect to the vertigo, sinusitis, and psychiatric disorder claims, although any evidence with respect to these claims is new, as it was not previously received, it is not material.  This is so because the new evidence does not show that the Veteran currently has a vertigo, sinusitis, or psychiatric disability.  Further, there is no new evidence which tends to show that any such disability was incurred in service or is related to service.  

It was known at the time of the RO denial in 2005 that the Veteran had been diagnosed with a personality disorder in service, but the claim was denied because such a disorder is not a ratable disability for VA benefits purposes.  There was therefore no evidence of a ratable psychiatric disorder, or vertigo, or sinusitis at the time of the prior denial.  Those same reasons for denial in 2005 remain true today.  There simply is no positive medical evidence that the Veteran had a disability manifested by vertigo, sinusitis, or a ratable psychiatric disorder during service or thereafter.  His current treatment records do not show a diagnosis of vertigo, sinusitis, or a psychiatric disability.  To the contrary, treatment records dated in November 2007 and June 2008 relate the Veteran's psychiatric as being within normal limits.  

While lay statements are also presumed to be credible when determining whether a claim should be reopened, the Board notes that the Veteran has not made specific assertions with respect to his claimed vertigo, sinusitis, and psychiatric disabilities during the course of this appeal.  Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, to the extent that he merely asserts that he suffers from vertigo, sinusitis, and/or an acquired psychiatric disorder, such statements are not new evidence as they would be essentially duplicative of statements made in support of his claim when it was denied 2005.  Cf Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence). See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  As the evidence is not new and material, the claims for service connection for vertigo, sinusitis, and psychiatric disabilities are not reopened.

Review of the procedural history and development of the instant appeal persuades the Board that it cannot decide the merits of the Veteran's reopened claims without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  They are therefore addressed further in the Remand which follows.


ORDER

New and material evidence having not been submitted, the claims for service connection for vertigo, sinusitis, and a psychiatric disorder are not reopened, and those appeals are denied.

New and material evidence having been submitted, the claims for service connection for bilateral hearing loss, tinnitus, hepatitis C, a gastrointestinal disorder, and headaches are reopened, subject to the further development of these claims in the remand below. 




REMAND

Having reopened the claims for service connection for bilateral hearing loss, tinnitus, hepatitis C, a gastrointestinal disorder, and headaches for de novo review, the Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration).

The private audiologist's November 2009 statement indicates that the Veteran has bilateral hearing loss and tinnitus due to noise exposure in service.  Although the service treatment records show that the Veteran was stationed at a naval air station in service, there is no supporting evidence in the service records which reflect his specific job duties, including any noise exposure.  The Veteran reports he served as an aviation structural mechanic and was exposed to running aircraft engines with no protection.  Therefore, an attempt to obtain any outstanding service personnel records must be made.

Further, in the absence of an audiology examination which clearly indicates the current severity of the Veteran's bilateral hearing loss, the case should be remanded for a medical examination for purposes of assessing the severity of the Veteran's bilateral hearing loss and obtaining a nexus opinion .  See McLendon v. Nicholson, 20 Vet. App. 79 (2006):  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination is required when, as in the present case, (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.




Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and associate them with the claims folder.

2.  Thereafter, schedule the Veteran for a VA audiology examination in order to determine the current severity and the nature and etiology of his bilateral hearing loss and tinnitus.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner should respond to the following:

(a) As to any disabling hearing loss (in either or both ears) found on examination, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service; or was it manifest within one year of separation in February 1974; or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

b) Is it at least likely as not (a 50% or higher degree of probability) that the Veteran's tinnitus had its onset in service or is otherwise etiologically related to his active service?

Rationale for all requested opinions shall be provided.  The examiner should reconcile any opinions with the service treatment records and post service treatment records, to include the private opinion offered in 2009 which supports the Veteran's claim for hearing loss and tinnitus.


3.  Then, readjudicate the claims for service connection for bilateral hearing loss, tinnitus, hepatitis C, a gastrointestinal disorder, and headaches in light of any additional evidence.  If any claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


